[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               MARCH 21, 2007
                               No. 06-14585                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D. C. Docket No. 06-00130-CR-01-JEC-1

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                     versus

MARIO LEONEL TORRES-MALARA,

                                                        Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (March 21, 2007)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     On May 18, 2006, appellant pled guilty to the crime of illegal reentry into
the United States after deportation for an aggravated felony, in violation of

8 U.S.C. § 1326(a) and (b)(2). On July 31, the district court sentenced appellant to

prison for a term of seventy months. The sentence was at the low end of the

Guidelines sentence range.1 He now appeals his sentence, contending that his

sentence is unreasonable because (1) the court should not have considered his

arrest record in arriving at his criminal history category, and (2) it failed properly

to consider the sentencing purposes set out in 18 U.S.C. § 3553(a). We are not

persuaded and, accordingly, affirm.

       Appellant’s first point is meritless; the district court did not consider

appellant’s arrest record in determining his criminal history category. The court

did refer to appellant’s arrest record but only in commenting on the fact that

“nothing seem[ed] to get [appellant’s] attention.” As for appellant’s second point,

the record indicates that the court fully considered several of the § 3553(a)

sentencing purposes in fashioning the sentence, including: the nature of the

offense; appellant’s history and characteristics; the need for the sentence imposed;

the kinds of sentences available; and the Guidelines sentence range. See 18 U.S.C.

§ 3553(a) (1)-(4); see United States v. Thomas, 446 F.3d 1348, 1357 (11th Cir.



       1
         The sentence range prescribed by the Guidelines for appellant’s offense and appellant’s
criminal history category of V called for a sentence of imprisonment of between 70 to 87
months.

                                               2
2005). In addition, the court properly rejected appellant’s argument that a lower

sentence should be imposed based on the sentencing disparity created by the

existence of fast-track programs in other federal judicial districts. See United States

v. Arevalo-Juarez, 464 F.3d 1246, 1251 (11th Cir. 2006); § 3553(a)(6).

      AFFIRMED.




                                           3